Citation Nr: 0906345	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for depression.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
depression, entitlement to service connection for PTSD, and 
entitlement to service connection for depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a December 2002 de novo decision the RO denied 
entitlement to service connection for PTSD; there was no 
timely appeal and that determination has become final.

3.  Evidence received since the December 2002 decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD.

CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2005.  Because of the favorable 
outcome in this appeal of this issue, any deficiency in the 
initial notice to the Veteran of the duty to notify and duty 
to assist in claims involving new and material evidence is 
harmless error.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a December 2002 rating decision the RO denied entitlement 
to service connection for PTSD.  It was noted, in essence, 
that the evidence of record did not show a current diagnosis 
of PTSD that met the requirements of the DSM-IV, and the 
Veteran had not asserted the presence of an in-service 
stressor.  The Veteran did not perfect an appeal of the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.104 (2008).

The evidence received since the December 2002 rating decision 
includes additional statements from the Veteran which include 
details about a claimed in-service stressor, and VA medical 
records.  This evidence is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, the claim for service connection for PTSD 
must be reopened and re-adjudicated on the merits.    


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for PTSD is reopened.


REMAND

The Board notes that the Veteran's original claims file has 
been lost and the RO has created a rebuilt folder.  In such 
cases, there is a heightened obligation to assist the 
claimant in the development of his case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).

According to a June 2005 note in the VA treatment records, 
the Veteran is in receipt of Social Security Administration 
(SSA) disability (SSD) benefits.  However, neither the 
decision from the SSA awarding the benefits nor the medical 
records on which the decision was based have been obtained.  
As such, VA has a duty to assist in gathering social security 
records when put on notice that the Veteran is receiving 
social security benefits.  See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992).  Therefore, the RO should obtain the Veteran's SSD 
records and the associated medical records and associate them 
with the claims folder.

In his VA form 9 submitted in February 2006, the Veteran 
reported receiving treatment from Undercliff Hospital during 
the 1970s and 1980s.  He also said he got treatment at 
"CVH."  Additionally, he got medical attention from 
Elmcrest and West Haven.  After the appropriate releases have 
been obtained, all available treatment records for the 
Veteran should be requested from these facilities.  Further, 
the veteran indicated during a February 1996 VA 
hospitalization that he was incarcerated after service and 
while in prison, sustained a second traumatic event similar 
to the event he endured in service.  The records from that 
incarceration should be obtained in order to verify, if 
possible, the stressful event.

In light of the missing records and the requirements of 83 
C.F.R. § 3.159, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
psychiatric disabilities.  Specifically, 
the AMC/RO should ask the Veteran about 
any treatment received at Undercliff 
Hospital, "CVH," Elmcrest, and West 
Haven.  The Veteran should be asked 
whether he was incarcerated as a youthful 
offender prior to entering service, and 
should be asked to provide the names of 
any correctional facilities he was 
confined to both before and after 
service, and the dates of any 
confinements.  After the veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the Veteran 
SSD benefits and copies of the records on 
which the award was based.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

3.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the Veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


